NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50008

                Plaintiff-Appellee,             D.C. No. 2:19-cr-00304-PA-2

 v.
                                                MEMORANDUM*
TODD KAMAWU PAISHON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                       Argued and Submitted March 1, 2021
                              Pasadena, California

Before: SILER,** HURWITZ, and COLLINS, Circuit Judges.
Concurrence by Judge COLLINS

      Todd “Nadine” Paishon appeals her conviction for the possession of stolen

mail, asserting a Miranda violation. Paishon also seeks vacatur of two conditions of

supervised release. We affirm the conviction but vacate her sentence and remand



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
for the limited purposes of amending Special Condition 9 and correcting Standard

Condition 14 of supervised release.

      1.     The only relevant statement obtained before Paishon was given valid

Miranda admonitions was her response to an officer’s inquiry that the seized mail

was “already in the car” when she borrowed it from her friend. This is a false

exculpatory statement. But, even assuming it was improperly admitted, any error

was harmless, as “substantial, independent, and credible evidence” of Paishon’s guilt

was presented at trial. United States v. Noti, 731 F.2d 610, 615-16 (9th Cir. 1984).

      The government introduced forty-four pieces of mail piled on the floor in the

passenger side of the car, some of which was still stuck to a “fishing” tool. The pile

of mail was easily visible to Paishon and would have taken an extended period to

accumulate, as the fishing tool could only pick up four pieces of mail from a

collection box per attempt, something confirmed by the government’s mail theft

expert and her friend in the car, Marco Contreras.

      Contreras testified that he and Paishon had been together at a hotel earlier that

evening and Paishon told Inspector Granger after receiving Miranda warnings that

Contreras had left and returned to the car more than once with stolen mail. Paishon

and Contreras were longtime friends and Contreras had a history of stealing mail.

(Although Paishon argues the statement improperly corroborated Contreras’

testimony, many of his other statements were separately corroborated.)


                                          2
      Moreover, the mail theft victims testified that they had deposited their mail in

separate collection boxes, which were scattered across nearly a quarter of a mile and

separated by multiple intersections. Officer Martinez testified that there was more

mail in the car than he saw Contreras carrying and that Paishon was waiting in the

car with her headlights on, across the street from the final collection box.

      The overwhelming evidence that Paishon was a willing and knowing

participant in mail theft rendered the admission of her pre-Miranda statements

harmless beyond a reasonable doubt. See United States v. Butler, 249 F.3d 1094,

1101 (9th Cir. 2001).

      2.     Under 18 U.S.C. § 3583(d), conditions of supervised release must: “(1)

be reasonably related to the goals of deterrence, protection of the public, and/or

defendant rehabilitation; (2) involve no greater deprivation of liberty than is

reasonably necessary to achieve those goals; and (3) be consistent with any pertinent

policy statements issued by the Sentencing Commission.” United States v. Napulou,

593 F.3d 1041, 1044 (9th Cir. 2010). Paishon objects to Special Condition 9, only

to the extent it limits the use of her preferred name “Nadine” in social settings

without prior approval from her probation officer, and the government agrees. We

vacate the sentence in part, and remand for the limited purpose of amending Special

Condition 9 to remove this restriction.




                                          3
      3.     The government also agrees to vacate Standard Condition 14. We

vacate the sentence in part, and remand for the limited purpose of allowing the

district court “to craft a supervised release condition that accords with [defendant’s]

criminal history.” United States v. Magdirila, 962 F.3d 1152, 1159 (9th Cir. 2020).

      Paishon’s conviction is AFFIRMED. Her sentence is VACATED and

REMANDED for the limited purpose of amending Special Condition 9 and

correcting Standard Condition 14 of her supervised release.




                                          4
                                                                            FILED
United States v. Paishon, No. 20-50008
                                                                            APR 26 2021
COLLINS, Circuit Judge, concurring in the judgment:                     MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

        I agree that Paishon’s conviction should be affirmed, but I would do so on

the ground that there was no violation of Miranda v. Arizona, 384 U.S. 436 (1966).

Paishon contends that our decision in United States v. Henley, 984 F.2d 1040 (9th

Cir. 1993), establishes a bright-line rule that the “questioning of a handcuffed

[person] who was seated in the back of a police car” is always “custodial

interrogation” that requires Miranda warnings. While that will often, and perhaps

typically be true, I do not think it is correct in the unique circumstances of this

case.

        Henley concluded that there was a custodial arrest in that case because,

considering all of the circumstances, the defendant there was “not free to leave”

and he had been “‘taken into custody or otherwise deprived of his freedom of

action in [a] significant way.’” 984 F.2d at 1042 (quoting Miranda, 384 U.S. at

444). But Henley did not mention or address the circumstance of a so-called

“Terry stop,” see Terry v. Ohio, 392 U.S. 1 (1968), and the test Henley applied—

whether the person was “free to leave” or had had his or her “freedom of action”

restrained in a “significant way”—is not the test for determining whether Miranda

applies in the context of a Terry stop. As the Supreme Court has explained, “few

motorists would feel free either to disobey a directive to pull over or to leave the
scene of a traffic stop without being told they might do so.” Berkemer v. McCarty,

468 U.S. 420, 436 (1984). But the Court “[n]evertheless” has “held that a person

detained as a result of a traffic stop is not in Miranda custody because such

detention does not sufficiently impair the detained person’s free exercise of his

privilege against self-incrimination to require that he be warned of his

constitutional rights.” Howes v. Fields, 565 U.S. 499, 510 (2012) (simplified)

(emphasis added). Thus, instead of “accord[ing] talismanic power to the freedom-

of-movement inquiry,” we must ask “the additional question whether the relevant

environment presents the same inherently coercive pressures as the type of station

house questioning at issue in Miranda.” Id. at 509 (simplified).

      Applying these standards, I agree with the district court’s conclusion that,

under the circumstances of this case, Paishon was not “in Miranda custody” at the

time of the challenged statements and was not then required to be given Miranda

warnings. Howes, 565 U.S. at 510. The detention began as a middle-of-the-night

Terry stop, and even though Pashion was asked a few minutes later to step out of

the car and sit on the curb, Pashion does not contend that the encounter had at that

point ripened into an arrest. The fact that Paishon was subsequently handcuffed,

and then placed in a patrol car, would ordinarily cross the line to an arrest, but here

Paishon was explicitly told four times—twice when being handcuffed and twice

more when being placed into the police car—that Paishon was not under arrest.


                                           2
In making the first of these four comments, the officer explained that the handcuffs

were being used only for safety reasons based on the time of day (about 3:00 A.M.)

and that their use did not mean that Paishon was under arrest. Moreover, the Terry

stop was not impermissibly prolonged, because Paishon’s passenger (Marco

Contreras) had obstructed the officers’ inquiries by providing a false name. See

Rodriguez v. United States, 575 U.S. 348, 354–55 (2015). Less than three minutes

after finally confirming Contreras’s identity, which was about 15 minutes after

Paishon had been placed in the patrol car, an officer then asked Paishon a few

questions, all of which related to the purpose of the Terry stop, and it is only the

responses to those questions that are at issue here. Paishon obviously did not

believe that an arrest had occurred by that point because, after that brief

questioning was completed, Paishon later stated to another officer, “I hope I’m not

getting arrested.” I agree with the district court that these particular circumstances

did not “present[] the same inherently coercive pressures as the type of station

house questioning at issue in Miranda,” Howes, 565 U.S. at 509, and that the

officer was not required to give Miranda warnings before asking appropriate

questions related to the Terry stop. The motion to suppress was properly denied,

and the statements at issue were properly admitted.

      I also agree that the district court abused its discretion by imposing a

supervised released condition that effectively forbade Paishon, who goes socially


                                           3
by “Nadine,” from using that name in social settings without written permission

from the probation office. There is no apparent penological need for extending the

restriction to cover that specific usage, and given Paishon’s transgender status, the

prohibition imposes a uniquely significant burden. And I also agree that Standard

Condition 14 must be vacated in light of United States v. Magdirila, 962 F.3d 1152

(9th Cir. 2020).

      For the foregoing reasons, I concur in the judgment.




                                          4